10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28 |

 

Case 5:20-cv-00724-JGB-KK Document11 Filed 04/29/20 Pagelof1 Page ID#:73

JS-6

UNITED STATE DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LUIS LICEA, an individual, Case No. 5:20-cv-00724-JGB (KKx)
— ORDER GRANTING REMAND OF
Plaintiff, ACTION TO STATE COURT

V.

CARDFACT XVI, INC., a Florida Profit
corporation; CALIFORNIA PIZZA
KITCHEN, INC. and DOES 1-10,
inclusive,

Defendants.

 

 

Pursuant to the parties’ stipulation, and for good cause shown, in the absence
of federal question jurisdiction, the Court does not have subject matter jurisdiction

over this case.
IT IS HEREBY ORDERED that the Court REMANDS the action to San
Bernardino County Superior Court (case number CIVDS2003408).

IT IS SO ORDERED.

Hor. Yesus G. Bernd
Unjtgd States District Judge

Dated: April 29, 2020

  

 

-l-
ORDER REMANDING ACTION TO STATE COURT

 

 
